DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 have been presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tiberi et al1 [Tiberi] PGPUB 2016/0381767.
Referring to claim 1, Tiberi teaches the system comprising:
a plurality of notification units, each notification unit being built in or disposed near one of a plurality of devices (130) subjected to registration work [0032, 0060].
a mobile terminal (200) carriable by a worker [0038], the mobile terminal including: 
a display unit (214) configured to display information regarding each of the devices [Fig. 4B, 0038, 0047, 0057]. 
a selection unit (402) configured to select a corresponding one of the devices [0060].
the notification unit configured to notify the worker by light, sound, or motion in response to the corresponding device being selected with the selection unit [0060].
Referring to claim 2, Tiberi teaches the notification unit outputting light or sound [0060].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiberi as applied to claims 1-2 above.
Referring to claim 3, while Tiberi teaches the invention substantially as claimed above, it is not explicitly taught that the plurality of devices are air conditioning units or that the air conditioning units identify themselves via blowing air or changing direction of blown air from the air conditioner.  Tiberi does though teach that the devices can be components of a heating system [0032].  The examiner is taking official notice that HVAC systems which are systems that incorporate both heating and air-conditioning are well known in the art.  In addition, it is further well known that HVAC systems commonly include configurable registers and variable air volume (VAV) boxes for performing actions such as balancing the HVAC system between and within rooms.  It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Tiberi into such an HVAC system because it would provide not only heating, but cooling functions as well.  Lastly, Tiberi also explicitly states that visual and audio signaling for identifying devices 130 are only examples and that any manner in which a device can identify itself is within the scope of the present invention [0060].  Because VAV boxes are commonly adjusted during in install process for example, and because they can adjust airflow via controlling its respective damper(s) and/or integrated fan, it would have been obvious to use such an action(s) for identification purposes.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiberi as applied to claims 1-3 above, and further in view of Nagai et al [Nagai] JP20091648002.
Referring to claim 4, while Tiberi teaches the invention substantially as claimed above, it is not explicitly taught to measure an intensity of electromagnetic waves emitted by the devices and controlling the display based on the intensity in order to identify the devices.  Nagai teaches wireless air conditioning components which are sorted on a display based on proximity which is determined based on a received signal strength [0002, 0025].  It would have been obvious to one of ordinary skill in the art to include the teachings of Nagai into Tiberi because it would allow Tiberi to sort the devices and present the closest device to the user so that the user can commission the devices that are closest.  This presumably would reduce the total time required by the user to commission all the devices by minimizing the possibility the user has to walk to devices that are farther away and then needing to backtrack.
Referring to claims 5-6 these are rejected on the same basis as set forth hereinabove.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        12/2/22


    
        
            
        
            
        
            
        
            
    

    
        1 Cited by applicant
        2 Cited by applicant